                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

AUTO OWNERS INSURANCE
COMPANY,

                 Plaintiff,

v.                                                       Case No: 2:18-cv-372-FtM-99MRM

KELLY EDMAN, FAB II, INC.,
EILEEN WHITT, BILLY WHITT and
STEPHEN HENKE,

               Defendants.
                                              /

                                             ORDER1

       This matter comes before the Court on Plaintiff and Defendant Kelly Edman’s

Stipulation of Voluntary Dismissal (Doc. 39) and Plaintiff’s Amended Notice of Dismissal

(Doc. 40) filed on November 26, 2018. Plaintiff and Defendant Kelly Edman stipulate to

the dismissal of this action without prejudice pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i) and Plaintiff voluntarily dismisses Defendants Fab II, Inc., Eileen and Billy

Whitt) pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). As to Stephen Henke,

who is the only remaining Defendant and filed an Answer pro se, Plaintiff states that it is

attempting to meet and confer with him to finalize a Stipulation of Dismissal. Thus, the

Court accepts the dismissal of all Defendants except Henke and seeing no just cause for



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
delay, will enter judgment as to those Defendants. The Court will allow Plaintiff an

additional 21 days to file a stipulation of dismissal for Defendant Henke, but if Plaintiff fails

to do so this case will proceed against Henke.

       Accordingly, it is now

       ORDERED:

       (1)    Plaintiff’s Stipulation of Voluntary Dismissal (Doc. 39) and Amended Notice

of Dismissal (Doc. 40) are granted and this case is dismissed without prejudice as to

Defendants Kelly Edman, Fab II, Inc., Eileen Whitt, and Billy Whitt. The Clerk is directed

to enter judgment accordingly.

       (2)    This case remains open as to Defendant Stephen Henke. Plaintiff shall file

a stipulation of dismissal as to Defendant Henke by December 17, 2018.

       DONE and ORDERED in Fort Myers, Florida this 26th day of November, 2018.




Copies: All Parties of Record




                                               2
